Citation Nr: 0317216	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-08 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center, Mountain Home, 
Tennessee


THE ISSUE

Validity of copayment charges for Department of Veterans 
Affairs medical care.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
January 1951 to May 1952.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a determination 
of the Department of Veterans Affairs (VA) Medical Center 
(MC), Mountain Home, Tennessee.  

The veteran testified at a personal hearing in October 2001, 
a transcript of which has been associated with the claims 
folder.  His October 2001 substantive appeal included a 
request for a Travel Board hearing.  He failed to report for 
the hearing scheduled in April 2003.  Accordingly, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704 (d) (2002).


FINDINGS OF FACT

1.  In December 1999, after a means test placed him in 
Category C entitlement to VA care, the veteran signed an 
agreement to pay a deductible or copayment for VA medical 
services provided.    

2.  The veteran has no compensable service-connected 
disability or any other circumstance that would exempt him 
from copayment requirements for VA outpatient medical care.  


CONCLUSION OF LAW

Copayment charges for the veteran's VA medical care in 
question were valid.  38 U.S.C.A. § 1710 (West 2002); 
38 C.F.R. § 17.108 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107).  The veteran has not been specifically notified of the 
VCAA, and if the provisions of the VCAA were found to be 
applicable in the instant case, the Board would be compelled 
to remand the case for such notice.  In that regard, it is 
noteworthy that the critical facts, i.e., that the veteran's 
means test placed him in Category C (copayment required), 
that he signed a copayment agreement, and that he does not 
have circumstances that would exempt him from copayment, are 
not in dispute, and that the factual evidence is not 
dispositive.  Instead, interpretation and application of 
statute and implementing regulations are dispositive.  The 
Board further notes that the veteran was fully notified (see 
the statement of the case and supplemental statement of the 
case) and aware of the controlling law and regulation.  
Nothing in the VCAA changes those requirements.  Finally, 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
In such circumstances, the VCAA has no application.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  

Analysis

VA shall furnish medical services to certain veterans as 
specified by statute, such as veterans with service-connected 
disability or with requisite types of service.  38 U.S.C.A. § 
1710(a)(1) and (2).  In the case of a veteran who is not 
described by the relevant statute section, VA may, to extent 
of available resources and facilities, furnish medical 
services determined to be needed, subject to the provisions 
of 38 U.S.C.A. § 1710(f) and (g).  38 U.S.C.A. § 1710(a)(3).   

VA may not furnish hospital or nursing home care to a veteran 
found eligible under 38 U.S.C.A. § 1710(a)(3) unless the 
veteran agrees to pay the applicable copayment amount.  
38 U.S.C.A. § 1710(f)(1).  Similarly, VA may not furnish 
medical services to a veteran who is eligible for hospital 
care 38 U.S.C.A. § 1710(a)(3) unless the veteran agrees to 
pay in the case of each outpatient visit the applicable 
amount established by regulation.  38 U.S.C.A. § 1710(g)(1).  
See 38 C.F.R. § 17.108(c) (copayments for outpatient medical 
care) and (d) (veterans not subject to copayment requirements 
for outpatient medical care).  The requirement that a veteran 
agree to pay the copayment would be met by submitting to VA a 
signed VA Form 10-10EZ, which is the application form for 
enrollment in the VA healthcare system and the document used 
for providing means-test information.  38 C.F.R. § 17.108(c), 
Note.     

In this case, evidence of record reflects 12 VA outpatient 
treatment visits from December 1999 to October 2000.  In or 
about November 2000, the veteran received notice from VA 
concerning debt from copayment charges for the outpatient 
care.  In December 2000, VA sent the veteran a letter 
outlining a suggested payment plan for repaying the debt.  

The veteran has no service-connected disability and does not 
meet any other criterion from 38 U.S.C.A. § 1710(a)(1) or 
(2).  Thus, the VA medical care was provided pursuant to 
38 U.S.C.A. § 1710(a)(3).  In November 1999, the veteran 
provided financial information for a means test for 
determining eligibility for VA medical care.  See 38 U.S.C.A. 
§ 1710 et seq.  The report of the means test stated that the 
veteran is in Eligibility Category C and that, in pertinent 
part, veterans in this category must agree to pay VA a per 
visit deductible in order to receive Outpatient Care.  The 
veteran acknowledged his agreement to pay VA the applicable 
deductible as evidenced by his dated signature on the means 
test report.  Therefore, he was legally obligated to make 
copayments associated with each VA outpatient visit.  
38 U.S.C.A. § 1710(g)(1); 38 C.F.R. § 17.108(c).  

The veteran has proffered several arguments in support of his 
appeal.  In his December 2000 notice of disagreement, he 
states that no one informed him that he would be charged a 
copayment every time he was seen at VA.  He also argues that 
VA withheld billing him, knowing that his secondary Medicare 
insurer would not pay.  He asserts that if he had known all 
of this information, he would not have used VA for medical 
care.  During his October 2001 personal hearing, the veteran 
conceded that he knew he would have copayments for VA medical 
care, but did not realize how much they would total.  He 
argued that he should not be responsible for copayments as he 
was less than fully satisfied with the standard of care 
provided.  His October 2001 substantive appeal reiterates 
these claims.       

The Board finds no basis in these arguments for determining 
that the debt in question is not valid.  The veteran has not 
shown or even alleged that he has a service-connected 
disability or circumstance of service that would exempt him 
from the copayments.  He concedes that he signed the means 
test and knew a copayment was required for VA care.  There is 
no provision in law or regulation for reduction or 
elimination of the required copayment based on lack of 
knowledge of the amount of the copayment or on the perceived 
quality of the care for which the copayment is made.  

The veteran has asked that relief be granted despite the 
requirements of law or regulation.  However, the Board is 
bound in its determinations by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c).  Inasmuch as the veteran 
appears to be seeking equitable relief, a petition for such 
relief may be made directly to the Secretary of VA.  


ORDER

The appeal contesting the validity of copayment charges for 
VA medical care is denied.    



	                        
____________________________________________
	George R. Senyk	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

